    Case 6:20-cr-00062-JDK-KNM Document 45 Filed 03/04/21 Page 1 of 1 PageID #: 123

        DATE:           3/4/2021                             CASE NUMBER 6:20-CR-00062-JDK
    LOCATION:           TYLER, TX
       JUDGE:           K. NICOLE MITCHELL                   UNITED STATES OF AMERICA
   DEP.CLERK:           Lisa Hardwick                        V.
   RPTR/ECRO:           Lisa Hardwick                        DALTON BREWER
         USPO:          ----------------------------
INTERPRETER:            -----------------------------         NATHANIEL
  START TIME:           10:05 a.m.                            KUMMERFELD                 J. BRANDT THORSON
     END TIME:          10:25 a.m.
                                                               ☐    Interpreter Flag          ☐

                                       CHANGE OF PLEA HEARING


☒    Change of Plea Hearing called                      ☒   Change of Plea Hearing held
☒    Dft Appears with counsel
☒    Dft sworn                                          ☐   Dft’s first appearance with counsel
☒    Dft advised of charges                             ☒   Dft advised of right to counsel
☒    Dft advised of maximum penalties                   ☒   Dft received copy of charges

☐    Charges read                                       ☒   Waived reading of charges
☒    Advised of right to remain silent                  ☒   Discussed charges with counsel
☒    No pressure to plead                               ☒   Consent to plea before US Magistrate Judge
     Dft enters a guilty plea to Count(s) 1 of the
☒    Indictment                                         ☒   Court finds plea voluntary, knowledgeable

☒    Factual Basis established                          ☒   Plea Agreement/Plea Addendum accepted and filed
☒    Elements of offense (filed electronically)         ☒   Factual basis/resume filed
☒    Finding of facts (filed electronically)            ☒   Order of Detention (filed electronically)
☒    Dft remanded to the custody of the US Marshal      ☐   Dft continued on conditions of bond
